Exhibit 10.4

 

EXECUTION VERSION

 

PREEMPTIVE RIGHTS LETTER

 

January 31, 2019

 

Egalet Corporation

600 Lee Road

Suite 100

Wayne, PA

 

Ladies and Gentlemen:

 

Reference is made to that certain First Amended Joint Chapter 11 Plan of
Reorganization of Egalet Corporation (the “Corporation”) and its affiliated
debtors, dated December 3, 2018, as amended and modified from time to time in
accordance with the Bankruptcy Code (the “Plan of Reorganization”). In
connection with the transactions contemplated by the Plan of Reorganization, the
undersigned (the “Stockholder”) and the Corporation hereby agree as follows:

 

1.              Subject to the terms and conditions of this letter agreement and
applicable securities laws, for so long as the Stockholder holds, in the
aggregate on a fully diluted basis, at least two and one-half percent (2.5%) of
the outstanding shares of Common Stock of the Corporation (including as
outstanding for such purpose any Common Stock issuable upon exercise of any New
Warrants held by such Stockholder) (as adjusted for any reverse split,
combination, recapitalization, reclassification, merger, consolidation or
similar event with respect to the Common Stock, or any rights offering to
existing holders of the capital stock of the Corporation), if the Corporation
proposes to offer or sell any New Securities, the Corporation shall first offer
a portion of such New Securities to the Stockholder.  Notwithstanding the
foregoing, such purchase right shall not apply to (a) any transaction in which
no other Investor participates or invests or (b) any public offering or private
placement of equity or debt securities that is marketed widely to third party
investors (including, without limitation, a confidentially marketed public
offering); provided, further, that in the case of any transaction described in
clause (b), the Corporation shall instruct the underwriter or placement agent in
any such offering to provide the opportunity to the Stockholder to participate
in such offering.  A Stockholder shall be entitled to apportion the right of
first offer hereby granted to it in such proportions as it deems appropriate,
among itself and its Affiliates; provided that, each such Affiliate agrees to
enter into a joinder to this letter agreement as a “Stockholder” hereunder.

 

--------------------------------------------------------------------------------



 

2.              With respect to any such offering or sale:

 

a.              The Corporation shall give written notice (the “Offer Notice”)
to the Stockholder at least fifteen (15) calendar days prior to the consummation
of the transaction, stating (1) its bona fide intention to offer such New
Securities, (2) the number of such New Securities to be offered and the
percentage of the Corporation’s outstanding equity securities such issuance
would represent, and (3) the price and terms, if any, upon which it proposes to
offer such New Securities, in the case of clauses (2) and (3), to the extent
known to the Corporation at the time such Offer Notice is given; provided, that,
if the information in clauses (2) or (3) is not known to the Corporation at such
time, the Offer Notice will include such information as is then available to the
Corporation and the Corporation will provide the information required by clauses
(2) and (3) to the Stockholder as soon as reasonably possible thereafter and, in
any case, no later than the time at which such information is provided to any
other investor or proposed investor in such offering (as defined below.)

 

b.              By notification to the Corporation within ten (10) calendar days
after the Offer Notice is received (or such shorter period as the managing
underwriter may designate in the case of an underwritten public offering) (the
“Exercise Period”), the Stockholder may elect to purchase or otherwise acquire,
at the price and on the terms specified in the Offer Notice (or, in the case of
a public offering of securities, at the price and on the terms offered to the
public), up to that portion of such New Securities which equals the proportion
that (x) the Common Stock then held by such Stockholder (including any and all
shares of Common Stock then issuable (directly or indirectly) upon conversion
and/or exercise, as applicable, of any Derivative Securities then held by such
Stockholder (including the New Warrants)) bears to (y) the total Common Stock of
the Corporation then outstanding (assuming full conversion and/or exercise, as
applicable, of all Derivative Securities then outstanding (including the New
Warrants)).

 

c.               The closing of any sale pursuant to Section 2(b) shall occur
within the later of ninety (90) days after the date that the Offer Notice is
given and the date of initial sale of New Securities pursuant to Section 2(d);
provided, however, that the closing of any purchase of New Securities by the
Stockholder may be extended beyond the closing of the transaction in the Offer
Notice to the extent necessary to (1) obtain required government approvals and
other required third party approvals or consents (and the Corporation and the
Stockholder shall use their respective commercially reasonable efforts to obtain
such approvals) and (2) permit the Stockholder purchasing New Securities to
complete their internal capital call process following the Exercise Period;
provided, that the extension pursuant to this clause (2) shall not exceed
thirty (30) days.

 

d.              If all New Securities referred to in the Offer Notice are not
elected to be purchased or acquired as provided in Section 2(b), the Corporation
may,

 

2

--------------------------------------------------------------------------------



 

during the ninety (90) day period following the expiration of the periods
provided in Section 2(b) and Section 2(c) offer and sell the remaining
unsubscribed portion of such New Securities to any Person or Persons at a price
not less than, and upon terms no more favorable to the offeree than, those
specified in the Offer Notice (or, with respect to any public offering, at the
price and on the terms offered to the public).  If the Corporation does not
enter into an agreement for the sale of the New Securities within such period,
or if such agreement is not consummated within thirty (30) days after the
execution thereof, the right provided hereunder shall be deemed to be revived
and such New Securities shall not be offered unless first reoffered to the
Stockholder in accordance with this letter agreement.

 

e.               In the event the Stockholder elects to participate in any
offering pursuant to this letter agreement at such time when such Stockholder
holds New Warrants and all or any portion of the New Securities to be offered
and sold by the Corporation are Common Stock, the Stockholder may elect to
receive its Warrant Percentage of such shares in the form of warrants
substantially in the form of the New Warrants (any such warrants, “Pre-Emptive
Rights Warrants”).  For purposes of this letter agreement, the term “Warrant
Percentage” shall mean, as of the time of determination, a number (1) the
numerator of which is the number of shares of Common Stock issuable upon the
exercise of any New Warrants or Pre-Emptive Rights Warrants then held by the
Stockholder (collectively, the “Total Warrant Shares”) and (2) the denominator
of which is the number of shares of Common Stock then held by the Stockholder
plus the Total Warrant Shares.

 

3.              Notwithstanding Section 2, if in the good faith determination of
a majority of the members of the board of directors of the Corporation, the
failure to consummate such an offering or sale described in Section 1 without
giving effect to the Stockholder’s preemptive rights described in Section 1
would result in a material adverse effect to the Corporation and its
subsidiaries or their financial position, taken as a whole, the Corporation may
propose and consummate such an offering or sale without regard to the preemptive
rights described herein; provided, that, promptly following the consummation of
such an offering or sale, the Stockholder shall have the right to invest in
securities or lend amounts to the Corporation at the price and on the terms on
which other investors or lenders in such offering or sale purchased or
participated up to the amount that each such holder otherwise would have been
eligible to purchase or participate in if the Corporation had complied with the
preemptive rights provisions described herein in accordance with the terms
hereof.

 

4.              The terms, conditions and provisions of this Agreement shall
expire at 11:59 New York City time on January 31, 2021.

 

3

--------------------------------------------------------------------------------



 

5.              For purposes of this letter agreement:

 

a.              “Affiliate” means as to any Person, any other Person or entity
who directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a Person.

 

b.              “Board” means the board of directors of the Corporation.

 

c.               “Common Stock” means the common stock, par value $0.001 per
share, of the Corporation and any stock into which such Common Stock may
hereafter be reclassified or converted, substituted or for which such Common
Stock may be exchanged, and shall also include any Common Stock of the
Corporation of any class hereafter authorized.

 

d.              “Derivative Securities” means any securities or rights
convertible into, or exercisable or exchangeable for (in each case, directly or
indirectly), Common Stock, including options and warrants.

 

e.               “Investor” means any stockholder of the Corporation that has
entered into a preemptive rights letter agreement or stockholder agreement with
the Corporation pursuant to the Plan of Reorganization.

 

f.                “New Securities” means, collectively, any debt or equity or
other capital raising transactions of the Corporation, whether or not currently
authorized, as well as rights, options, or warrants to purchase such debt or
equity securities, or securities of any type whatsoever that are, or may become,
convertible or exchangeable into or exercisable for such debt, equity or other
capital raising transactions, other than securities issued (i) pursuant to an
option plan, equity plan, employment agreement, compensation or similar
arrangement or otherwise to managers, officers, directors, employees or
consultants of the Corporation or any of its subsidiaries (including any
exercise or conversion of any derivative securities issued thereunder), (ii) in
connection with any capital reorganization, recapitalization, reclassification,
stock split or stock dividend (including dividends on preferred stock whether in
the form of shares of Common Stock or preferred stock) paid on a proportionate
basis to all holders of the affected class of capital stock, (iii) as
consideration in any direct or indirect acquisition (of stock or assets) or
business combination by the Corporation or any of its subsidiaries, whether by
merger, asset purchase, stock purchase or other reorganization (but, for the
avoidance of doubt, not including any equity or debt financing in connection
with such transaction), or (iv) in connection with the issuance of Common Stock
upon conversion of the Corporation’s or any of its

 

4

--------------------------------------------------------------------------------



 

subsidiaries’ notes, debentures or other indebtedness (whether or not existing
on the date hereof) in accordance with the terms of such notes, debentures or
other indebtedness.

 

g.               “New Warrants” means a perpetual warrant issued by the
Corporation, with a nominal exercise price, to purchase a number of shares of
Common Stock in accordance with the terms of the Plan of Reorganization, the
terms of which will provide that it will not be exercisable unless such exercise
otherwise complies with applicable law and the form of which warrant is
reasonably acceptable to the Stockholder and the Corporation.

 

h.              “Person” means any natural person, corporation, partnership,
limited liability company, firm, association, trust, government, governmental
agency or other entity, whether acting in an individual, fiduciary or other
capacity.

 

i.                  “Plan of Reorganization” means the First Amended Joint Plan
of Reorganization of the Corporation and its subsidiaries dated December 3,
2018, as amended or modified and as confirmed by that certain order of the
Bankruptcy Court (as defined in the Asset Purchase Agreement, dated as of
October 30, 2018 by and between the Corporation, Egalet US Inc., a Delaware
corporation and wholly-owned subsidiary of the Corporation and Iroko
Pharmaceuticals Inc.) Case No. 18-12439 (BLS).

 

5

--------------------------------------------------------------------------------



 

The undersigned understands that this agreement is irrevocable and shall be
binding upon the undersigned’s heirs, legal representatives, successors and
assigns.  This agreement may only be modified, supplemented, terminated (other
than in accordance with its terms) or waived in a writing executed by the
undersigned and the Company.

 

 

EGALET CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Preemptive Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

[STOCKHOLDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Preemptive Rights Agreement]

 

--------------------------------------------------------------------------------